DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1 and 24 have been amended, claim 29 has been canceled, and claims 1, 3-11, 24, 26-28, and 30-34 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, 24, 26-28, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger (US 2008/0060221) in view of Tadin (US 2009/0313853) and Westmoreland et al. (US 2015/0196085), herein Westmoreland.
Regarding claim 1, Hottinger discloses an article of footwear (shoe 10) comprising: an upper (straps as seen in Fig. 1, 2); an outsole (outsole 12 and midsole 14; which are formed as one continuous piece as seen in Fig. 2, 3) attached to the upper and including a ground-engaging surface, an inner surface formed on an opposite side of the outsole than the ground-engaging surface, and a wall surrounding a perimeter of the outsole, the wall cooperating with the inner surface to define a cavity (compartments 20, 22); a midsole (insole 16) disposed between the upper and the outsole and including a footbed and a bottom surface disposed on an opposite side of the midsole than the footbed and 
Hottinger discloses that a variety of different materials may be used for the particulate material (paragraph 0020), but does not specifically disclose fibers received within the cavity. Tadin teaches a shoe sole having a cavity filled with particulate matter (beads). The particulate matter can also be combined with fibers within the cavity. The particulate matter is moveable relative to the fibers (paragraphs 0284-0290). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a combination of fibers and particulate matter, as taught by Tadin, within the cavity of Hottinger in order to provide different cushioning and support characteristics to the sole, depending on the needs of the individual user. 
It appears that the fibers received within the cavity would cooperate with one another to form a mesh that at least partially fills the cavity; and the particulate matter would be received within interstitial spaces of the mesh. However, Tadin does not specifically disclose the relationship between the fibers and the particulate matter. Westmoreland teaches an article of footwear (shoe 10) having fibers (fibers 50) received within the cavity and cooperating with one another to form a mesh that at least partially fills the cavity; and particulate matter (infill 54) disposed within the cavity and received within interstitial spaces of the mesh (paragraphs 0022-0028; Fig. 2, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the fibers as a mesh with the particulate matter within interstitial spaces of the mesh, as taught by Westmoreland, in order to provide specific cushioning and support characteristics to the sole, preventing unwanted movement of the particulate matter throughout the cavity.
Regarding claim 24, Hottinger discloses an article of footwear (shoe 10) comprising: an upper (straps as seen in Fig. 1, 2); an outsole (outsole 12 and midsole 14; which are formed as one continuous piece as seen in Fig. 2, 3) attached to the upper and including a ground-engaging surface; a footbed 
Hottinger discloses that a variety of different materials may be used for the particulate material (paragraph 0020), but does not specifically disclose fibers received within the cavity. Tadin teaches a shoe sole having a cavity filled with particulate matter (beads). The particulate matter can also be combined with fibers within the cavity. The particulate matter is moveable relative to the fibers. The fibers and particulate matter are detached from the sole (paragraphs 0284-0290). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a combination of fibers and particulate matter, as taught by Tadin, within the cavity of Hottinger in order to provide different cushioning and support characteristics to the sole, depending on the needs of the individual user. 
It appears that the fibers received within the cavity would cooperate with one another to form a mesh that at least partially fills the cavity; and the particulate matter would be received within interstitial spaces of the mesh. However, Tadin does not specifically disclose the relationship between the fibers and the particulate matter. Westmoreland teaches an article of footwear (shoe 10) having fibers (fibers 50) received within the cavity and cooperating with one another to form a mesh that at least partially fills the cavity; and particulate matter (infill 54) disposed within the cavity and received within interstitial spaces of the mesh (paragraphs 0022-0028; Fig. 2, 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the fibers as a mesh with the particulate matter within interstitial spaces of the mesh, as taught by Westmoreland, in order to provide specific cushioning and support characteristics to the sole, preventing movement of the particulate matter throughout the cavity.
Regarding claims 3 and 26, the fibers restrict unfettered movement of the particulate matter within the mesh (due to the physical presence of the fibers within the cavity).

Regarding claims 5 and 28, Westmoreland discloses that the fibers are moveable relative to one another (such as when the particles/fibers are dry and unattached to each other; paragraph 0290).
Regarding claim 6, Westmoreland teaches that the mesh may be fixed for movement with the outsole (wherein the fibers are attached at the bottom of each bundle; Fig. 4).
Regarding claims 7 and 30, Tadin teaches that the particulate matter may include foam beads (paragraphs 0289, 0363)
Regarding claims 8 and 31, Tadin teaches that the foam beads include a substantially spherical shape (paragraph 0011).
Regarding claims 9 and 32, Hottinger discloses that the particulate material includes approximately the same size and shape (Fig. 2, 3).
Regarding claims 10 and 33, Tadin teaches that the foam beads may include one of a different size or shape (paragraphs 0323).
Allowable Subject Matter
Claims 11 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 24, 26-28, and 30-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732